Title: Joshua M. Stokes to Thomas Jefferson, 4 July [1819]
From: Stokes, Joshua M.
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg July 4th 1818 1819
          
          I hope you will pardon me for the liberty I take in addressing you these few lines & not without having a personal acquaintance. I am at this time a resident of this place where business of every kind seems to be at a stand particularly in the way of my profession being a mechanic by trade a painter & Glazier & having a family to support and not a friend to idleness I feel very desirous of getting Work to do and Sir seeing your name associated in an advertisement with that of the Contractors for the Building of the University of Virga near  Sharlotesville Va I have thought proper to offer my Services and should their be occation for such Work being done I have to request that you will inform me on receipt of this. having formerly done work in that place as well as Petersburg I can obtain Such recommendations as will be Satisfactory
          
            Yours very respectfully
             Joshua M Stokes
          
        